Substantial evidence, including eyewitness testimony, supports the hearing officer’s finding of guilt (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181-182 [1978]). In light of petitioner’s disciplinary record and the fact that the act of discourtesy occurred in the presence of at least two other sergeants, the penalty does not shock our conscience (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]; Matter of Sanders v Safir, 284 AD2d 163 [2001]). Concur—Gonzalez, EJ., Tom, Sweeny, Catterson and Abdus-Salaam, JJ.